ACCEPTED
                                                                                    04-16-00786-CV
                                                                         FOURTH COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                                                  9/25/2017 2:27 PM



                                   NO. 04-16-00786

                                                                    FILED IN
                                  IN THE                     4th COURT OF APPEALS
                          FOURTH COURT OF APPEALS             SAN ANTONIO, TEXAS
                            SAN ANTONIO, TEXAS               09/25/2017 2:27:41 PM
                                                                 KEITH E. HOTTLE
                                                                      CLERK

                   ANTHONY MOORE AND JOANN MOORE,
                                                                       Appellant
                                              v.

                                   DAVID SUBIA,
                                                                         Appellee

 __________________________________________________________________

           On Appeal from the County Court at Law, Bexar County, Texas


      APPELLEE’S OPPOSED MOTION FOR EXTENSION OF TIME
                      TO FILE HIS BRIEF



TO THE HONORABLE FOURTH COURT OF APPEALS:

      APPELLEE, DAVID SUBIA (“Appellee”), respectfully present his Motion

for Extension of Time to file His Brief, and would respectfully show the Court as

follows:

                                              I.

       On August 21, 2017, Appellants filed their Amended Brief. Appellee’s

Brief was due on September 20, 2017. Appellees request an extension of time to

file their brief for the following reasons:
    The undersigned attended numerous hearings during the week of August 21,

      2017 to August 25, 2017 in child custody and real estate matters;

    The undersigned participated in a two-day mediation on August 30, 2017

      and September 1, 2017;

    The undersigned worked on a petition for review to the Texas Supreme

      Court during the week of September 5, 2017 to September 8, 2017;

    The undersigned’s office was closed for Labor Day on September 4, 2017;

      and

    The length of Appellants’ Brief requires additional time to respond.

                                         II.

      Appellee asks this Court to extend the time to file their Brief for thirty days

up to and including October 20, 2017. Appellants have been granted numerous

extensions of time in the past.

                                        III.

      This motion is not brought for purposes of delay but solely that justice may

be served.

      WHEREFORE, PREMISES CONSIDERED, APPELLEE prays that he be

given an additional thirty (30) days to respond to Appellants’ Brief. Appellee

prays for such other relief to which he may be entitled consistent with this Court’s

ruling.


                                         2
                                            Respectfully submitted,

                                            /s/ Christopher J. Deeves
                                            CHRISTOPHER J. DEEVES
                                            State Bar No. 00790575

                                            THE LAW OFFICE OF
                                            CHRISTOPHER DEEVES, P.C.
                                            1370 Pantheon Way, Suite 110
                                            San Antonio, Texas 78232
                                            (210) 445-8807
                                            (210) 501-0915 (fax)
                                            e-mail: chrisdeeves@att.net

                                            ATTORNEY FOR
                                            APPELLEE
                                            DAVID SUBIA

                     CERTIFICATE OF CONFERENCE

       On September 20, 2017, Appellee’s counsel called pro se Appellant,
Anthony Moore, who refused to discuss this matter without a submission in
writing. A proposed motion was sent to him. Pro se Appellant then filed an
opposition to this motion without ever receiving the proposed motion or discussing
it. This motion is therefore opposed.

                                                  /s/ Christopher J. Deeves
                                                  CHRISTOPHER J. DEEVES




                                        3
                        CERTIFICATE OF SERVICE

      This will certify that a true and correct copy of the above and foregoing
document was served as indicated to the following counsel of record listed below
on September 25, 2017:

Via Priority Mail
Anthony Moore
Joann Moore
P.O. Box 340096
San Antonio, Texas 78234
                                                 /s/ Christopher J. Deeves
                                                 CHRISTOPHER J. DEEVES




                                       4